Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive arrangement” and “control arrangement” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-14, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SKM (FR2177181A5, note associated English machine translation) in view of Reynolds (US 5,332,372).
Claim 1:  SKM discloses a diaphragm pump system (Fig. 7) comprising a first pump assembly (left side of Fig. 7) and a second pump assembly (right side of Fig. 7), each pump assembly comprising a housing (2A/2B/1A/1B), a working fluid pumping diaphragm (1aB/11A) disposed in the housing, and a shaft (19A/19B) supported by the housing and attached to the working fluid pumping diaphragm such that the working fluid pumping diaphragm of each of the first pump assembly and the second pump assembly are independently operable relative to one another (Fig. 7); an inlet manifold (6A) fluidly connected to an inlet side of each of the first pump assembly and the second 
SKM, however, is not explicit about creating a generally uniform discharge pressure associated with an outlet or even taking advantage of the independent control of the two pumps.  However, Reynolds discloses a diaphragm pump system with independent pump assemblies and which takes advantage of the independent control of its two pumps to maintain a continuous set pressure level in the output (see col. 10, lines 48-50).  This is accomplished by incorporating an electronic control system outlined in Fig. 22 which has greater versatility as compared to SKM’s pneumatic/switch control.  Reynolds’ control system utilizes stroke position sensors (708, 710, 712) as well as flow condition sensors (720) that transmit signals to a control system 714 to provide/adjust actuation towards optimal pump conditions (see col. 9, lines 12-67).  It would have been obvious before the effective filing date of the invention to substitute the control system depicted by Reynolds (Fig. 22) for that present in SKM (e.g., 22) in 
Claim 2:  SKM and Reynolds teach the previous limitations.  Reynolds’ control system teachings, incorporated into SKM, further teaches a control arrangement comprising at least one limit switch (708,710,712, Examiner viewing the position sensors broadly in the sense that their sensory actuation will send a control signal to switch pneumatic control) which would be connected (“connected” in a sensory manner and also to the housing around the limit switches in which they are embedded) to SKM’s first/second diaphragm retracting assembly with each limit switch being configured to communicate a signal to the control arrangement (as can be appreciated from Fig. 22 in Reynolds).
Claim 3:  SKM and Reynolds teach the previous limitations.  Reynolds’ control system teachings, incorporated into SKM, further teaches that each of the at least one limit switch connected to each of the first diaphragm retracting assembly and the second diaphragm retracting assembly is further defined as a first limit switch (e.g., 708, from Reynolds which would be associated with each retracting assembly) and a second limit switch (e.g., 712 from Reynolds which would be associated with each retracting assembly) that are each configured to communicate a signal to an electronic control system of the control arrangement as can be appreciated from Fig. 22 in Reynolds).
Claim 4:  SKM and Reynolds teach the previous limitations.  SKM further discloses a first air manifold (note 17bA/18A) connected to each of the first pump assembly and the first diaphragm retracting assembly and a second air manifold (note 
Claim 5: SKM and Reynolds teach the previous limitations.  SKM, as modified by Reynolds, further teaches that operation of the first pump assembly is controlled by operation of the first diaphragm retracting assembly and operation of the second pump assembly is controlled by operation of the second diaphragm retracting assembly (note that basic operation in SKM Fig. 7 via first/second air manifolds will be operated by electronic control depicted in Fig. 22 of Reynolds).
Claim 6:  SKM and Reynolds teach the previous limitations.  Reynolds’ control system teachings, incorporated into SKM, will ensures that SKM’s first diaphragm retracting assembly controls both an intake pressure and a discharge pressure associated with operation of the first pump assembly and that SKM’s second diaphragm retracting assembly controls both an intake pressure and a discharge pressure associated with operation of the second pump assembly (see Reynolds, Fig. 22, col. 9, lines 12-67 and col. 10, lines 34-50).
Claim 7:  SKM discloses a method of forming a diaphragm pump assembly (Fig. 7), the method comprising connecting (broadly interpreted as fluidly connecting) a first working fluid pumping diaphragm pump assembly (2A) to a first diaphragm retracting assembly (16A/16ba/19da/19ea); connecting (broadly interpreted as fluidly connecting) a second working fluid pumping diaphragm pump assembly (2B) to a second diaphragm retracting assembly (16B/16bB/19dB/19eB) that is independently operable relative to the first working fluid pumping diaphragm pump assembly (Fig. 7); connecting (fluidly connecting) the first working fluid pumping diaphragm pump assembly and the second 
SKM, however, is not explicit about balancing a pressure value associated with the combined output or even taking advantage of the independent control of the two pumps.  However, Reynolds discloses a diaphragm pump system with independent pump assemblies and which takes advantage of the independent control of its two pumps to maintain a continuous set pressure level in the output (see col. 10, lines 48-50).  This is accomplished by incorporating an electronic control system outlined in Fig. 22 which has greater versatility as compared to SKM’s pneumatic/switch control.  Reynolds’ control system utilizes stroke position sensors (708, 710, 712) as well as flow condition sensors (720) that transmit signals to a control system 714 to provide/adjust actuation towards optimal pump conditions (see col. 9, lines 12-67).  It would have been obvious before the effective filing date of the invention to substitute the control system depicted by Reynolds (Fig. 22) for that present in SKM (e.g., 22) in order to “maintain a continuous set pressure level in the output side” (col. 10, lines 48-50).
Claim 8:  SKM and Reynolds teach the previous limitations.  Reynolds’ control system teachings, incorporated into SKM, further teaches a control arrangement comprising at least one limit switch (708,710,712, Examiner viewing the position sensors broadly in the sense that their sensory actuation will send a control signal to 
Claim 9:  SKM and Reynolds teach the previous limitations.  Reynolds’ control system teachings, incorporated into SKM, further teaches providing each of the first diaphragm retracting assembly and the second diaphragm retracting assembly with a respective discharge stroke limit switch (e.g., 712 from Reynolds would be associated from each retracting assembly) and a respective intake stroke switch limit switch (e.g., 708, from Reynolds would be associated from each retracting assembly).
Claim 10:  SKM and Reynolds teach the previous limitations.  SKM further discloses connecting (fluidly) a first air manifold (note 17bA/18A) to each of the first pump assembly and the first diaphragm retracting assembly and a second air manifold (note 17bB/18B) connected to each of the second pump assembly and the second diaphragm retracting assembly (Fig. 7).
Claim 11:  SKM and Reynolds teach the previous limitations.  Reynolds’ control system teachings, incorporated into SKM, further teaches connecting each of the first diaphragm retracting assembly and the second diaphragm retracting assembly to a controller (Examiner noting that the controller of SKM, 22, would be replaced with 714 from Reynolds) that is configured to communicate a pneumatic instruction signal to the respective first diaphragm retracting assembly and second diaphragm retracting 
Claim 13:  SKM and Reynolds teach the previous limitations.  SKM further discloses providing a seal (note valve seats upon which inlet/outlet balls sit in Fig. 7) associated with at least one of a working fluid inlet and a working fluid outlet defined by at least one of the first working fluid pumping diaphragm pump and the second working fluid pumping diaphragm pump.
Claim 14:  SKM and Reynolds teach the previous limitations.  SKM further discloses a ball valve configured to seat upon the seal (note valve seats upon which inlet/outlet balls sit in Fig. 7).
Claim 16:  SKM discloses a diaphragm pump system comprising a first working fluid diaphragm pump assembly (left side of Fig. 7) and a second working fluid diaphragm pump assembly (right side of Fig. 7), each of the first working fluid diaphragm pump assembly and the second diaphragm pump assembly including a respective diaphragm (11A/11B) that is disposed in a respective working fluid diaphragm pump chamber; a first drive arrangement (19A/16A/16ba/19da/19ea) that is fluidly isolated from a working fluid flow and is connected to the diaphragm of the first working fluid diaphragm pump assembly (Fig. 7), the first drive arrangement being operable to effectuate cyclic operation of the diaphragm of the first working fluid diaphragm pump assembly relative to the working fluid diaphragm pump chamber of the first working fluid diaphragm pump assembly (Fig. 7); a second drive arrangement (19B/16B/16bB/19dB/19eB) that is fluidly isolated from the working fluid flow and is connected to the diaphragm of the second working fluid diaphragm pump assembly 
SKM, however, is not explicit about creating a steady state pressure at an outlet or even taking advantage of the independent control of the two pumps.  However, Reynolds discloses a diaphragm pump system with independent pump assemblies and which takes advantage of the independent control of its two pumps to maintain a continuous set pressure level in the output (see col. 10, lines 48-50).  This is accomplished by incorporating an electronic control system outlined in Fig. 22 which has greater versatility as compared to SKM’s pneumatic/switch control.  Reynolds’ control system utilizes stroke position sensors (708, 710, 712) as well as flow condition sensors (720) that transmit signals to a control system 714 to provide/adjust actuation towards optimal pump conditions (see col. 9, lines 12-67).  It would have been obvious before the effective filing date of the invention to substitute the control system depicted by Reynolds (Fig. 22) for that present in SKM (e.g., 22) in order to “maintain a continuous set pressure level in the output side” (col. 10, lines 48-50).
Claim 17:  SKM and Reynolds teach the previous limitations.  Reynolds’ control system teachings, incorporated into SKM, further teaches a control arrangement 
Claim 18:  SKM and Reynolds teach the previous limitations.  SKM further discloses that each of the first drive arrangement and the second drive arrangement includes at least one of a diaphragm assembly and a piston assembly (19A/19B).  
Claim 21:  SKM and Reynolds teach the previous limitations.  Reynolds’ control system teachings, incorporated into SKM, further teaches that the control arrangement (Fig. 22) is configured to at least one of independently control a retraction stroke speed associated with each of the first and second drive arrangements relative to one another and independently control a discharge stroke speed associated with each of the first and second working fluid diaphragm pump assemblies relative to one another (see col. 9, lines 12-67 and col. 10, lines 48-50).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SKM (FR2177181A5, note associated English machine translation) in view of Reynolds (US 5,332,372) and in further view of Williams (US 5,279,504)
Claim 12:  SKM and Reynolds teach the previous limitations.  SKM does not disclose forming at least one of the first diaphragm retracting assembly and the second diaphragm retracting assembly with a diaphragm disposed in a housing and fluidly isolated from a working fluid that is moved via operation of the respective one of the first .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SKM (FR2177181A5, note associated English machine translation) in view of Reynolds (US 5,332,372) and in further view of Lee (US 6,923,255).
Claims 15 and 20:  SKM and Reynolds teach the previous limitations.  SKM does not disclose providing a weight attached to the ball valve and oriented gravitationally to bias the ball into engagement with the seal.  However, Lee (Figs. 5-10) teaches providing a weight (12) attached to the ball valve (11) and oriented gravitationally that would help bias the ball into engagement with any associated seal (Figs. 5-10).  It would have been obvious before the effective filing date of the invention to include a weight as depicted by Lee into the ball valve of SKM in order to increase the sealing force upon the valve seat and reduce leaks between the ball and valve seat as it will accommodate irregularities in the ball.
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SKM (FR2177181A5, note associated English machine translation) in view of Reynolds (US 5,332,372) and in further view of Kilayko (US 4,781,213).
Claim 19:  SKM and Reynolds teach the previous limitations.  SKM further discloses at least one ball valve assembly (note valve seats upon which inlet/outlet balls sit in Fig. 7) associated with each of the first working fluid diaphragm pump assembly and the second working fluid diaphragm pump assembly, the at least one ball valve assembly including a ball, a seat defined by a housing of a respective one of the first working fluid diaphragm pump assembly and the second working fluid diaphragm pump assembly (Fig. 7).  SKM is silent about a seal supported by the seat and oriented to engage the ball.  However, Kilayko teaches a valve which uses a seal (28) supported by a seat (40) and oriented to engage the ball (Fig. 4).  It would have been obvious before the effective filing date of the invention to include a seal depicted by Kilayko into the valve seats of SKM in order to improve the sealing capability and reduce leaks between the ball and valve seat as it will accommodate irregularities in the ball.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746